DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bluvstein (11,214,261).
Regarding claims 1, 6, 7, 11, 15 and 17-18 Bluvstein discloses,
  	Receiving sensor data comprising first sensor data of a first type and second sensor data of a second type (note col. 7 lines 26-29,  fig. 5, block 28, sensors 1-N and col. 10 lines 40-45, sensor system multiple sensor of different types);
 	Determining, based at least in part on the sensor data associated with the first type, a first object detection of an object represented in the sensor data (note col. 7 lines 26-29 and col. 10 lines 1-4, object detection arrangement of each sensor); 
  	Determining, based at least in part on the sensor data associated with the second type, a second object detection of the object represented in the sensor data (note col. 10 lines 1-4, object detection arrangement of each sensor); 
 	Receiving a track associated with the object, the track comprising one or more previous object properties (note col. 7 lines 57-60 and col. 9 lines 45 and 51-54);
 	Inputting the first object detection, the second object detection, and at least a portion of the track into a machine-learning (ML) model (note fig. 4, block 146 and col., deep network receive input of tracked targets (143) and new detections (145); 
   	Receiving, as output from the ML model, a track confidence metric and a classification of the object, the track confidence metric comprising a likelihood that the track is a true positive (note fig. 5 block 147 and col. 10 lines 5-7, predicted association to the multi-object tracker); and        
 	Outputting the track to a planning component of an autonomous vehicle based at least in part on the track confidence metric (note col. 5 lines 13-30 and 55-60, describes the levels of autonomous vehicle and sensor functionality of the autonomous vehicle observing exterior and interior conditions).

Regarding claims 3 and 13 Bluvstein discloses,
 	Determining, by the planning component, instructions for controlling the autonomous vehicle based at least in part on the track (note col. 6 lines 55-65, lines describes instruction for controlling the autonomous vehicle); and controlling the autonomous vehicle based at least in part on the instructions (note col. 6 lines 53-54, instructions used by controller in controlling autonomous vehicle).

Regarding claims 10 and 19 Bluvstein discloses,
 	Track is further associated with a first prior object detection associated with a time previous to a time at which the first object detection was generated and previous to a time at which the second object detection was generated (note col.  9 lines 40-58, tracked through time); and at least the portion of the track into the ML model further comprises inputting at least the first prior object detection into the ML model (note col. 9 lines 40-58 deep network).

Regarding claim 12 Bluvstein discloses, 
 	Generating, by the planning component, control information for an autonomous vehicle at least in part by adjusting a weight of the track in the generating of the control information based on the track confidence metric (note col. 8 lines 46-53, lines cite modality weighted).

Regarding claim 14 Bluvstein discloses,
 	Wherein the first sensor type comprises at least one of lidar, radar, sonar, time-of-flight (TOF), or a camera (note col 7 lines 26-29, cites multiple sensor including cameras, lidar, radars, etc).

Regarding claim 16 Bluvstein discloses,
 	Receiving ground truth data associated with the first object detection (note col. 7 lines 43-45, ground truth); determining the loss based at least in part on the ground truth data (note col. 9 lines 44-49, ground truth); and performing the altering of the parameters by backpropagating the loss (note col. 9 lines 35-39, formulation in the loss function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bluvstein (11,214,261) in view of Mao et al (10,867,210).
Regarding claim 2 Bluvstein discloses,
 	Detecting an object .  Bluvstein does not clearly disclose classification comprises a coarse object classification associated with a category of objects and a fine classification associated with a sub-category of objects within the category. Mao discloses classification comprises a coarse object classification associated with a category of objects and a fine classification associated with a sub-category of objects within the category (note fig. 1 block 134 and  col. 5 lines 22-36).  Bluvstein and Mao are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include classification comprises a coarse object classification associated with a category of objects and a fine classification associated with a sub-category of objects within the category in the system of Bluvstein as evidenced by Mao.  The suggestion/motivation for doing so provides neural network system can be trained in two phases so as to first optimize the system for determining coarse-object classifications, and then refining the system to determine fine-object classifications. During the second phase in which the system is refined through training focused on fine-object classifications, the values for parameters in certain portions of the system are fixed or frozen based on the target fine-object classification so as to mitigate degradation of the system's coarse-object classification capabilities (note col. 1 lines 51-60).  It would have been obvious to combine Mao with Bluvstein to obtain the invention as specified by claim 2. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bluvstein (11,214,261) in view of Koivisto et al (11,210,537).
Regarding claims 4 and 8 Bluvstein discloses,
 	Outputting the track to the planning component  Bluvstein does not clearly discloses output comprises determining the track confidence metric meets or exceeds a confidence threshold.   Koivisto discloses outputting the track to the planning component comprises determining the track confidence metric meets or exceeds a confidence threshold (note fig. 1b block 112, confidence score generator and col. 13 lines 51-56 and col. 14 lines 23-26, example confidence score exceeding a threshold).  Bluvstein and Koivisto are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include outputting the track to the planning component comprises determining the track confidence metric meets or exceeds a confidence threshold.  The suggestion/motivation for doing so may accurately indicate probability that an aggregated detection corresponds to an actual object represented in image data.  Thus, false and missed detection may be less likely to occur when employing the confidence score (note col. 2 lines 22-27).  It would have been obvious to combine Koivisto with Bluvstein to obtain the invention as specified by claims 4 and 8.

Allowable Subject Matter
Claims 5, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 5, 9 and 20.  Prior art could not be found for the features a representation of the environment from a top-down perspective; an indication that a portion of the environment is occupied; a region of interest associated with the object; an object classification associated with the object determined by a perception pipeline associated with the first sensor type; a sensor data segmentation; a voxelization of sensor data; or a yaw associated with the object.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
July 30, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664